Name: Commission Regulation (EC) NoÃ 635/2007 of 7 June 2007 derogating for the accounting year 2006 from Regulation (EEC) NoÃ 1915/83 as regards the time period for the forwarding of the farm returns
 Type: Regulation
 Subject Matter: national accounts;  farming systems;  Europe;  accounting;  budget
 Date Published: nan

 8.6.2007 EN Official Journal of the European Union L 146/17 COMMISSION REGULATION (EC) No 635/2007 of 7 June 2007 derogating for the accounting year 2006 from Regulation (EEC) No 1915/83 as regards the time period for the forwarding of the farm returns THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 6(2) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (2) stipulates that from the 2005 accounting year onwards the liaison agency shall forward all the farm returns to the Commission not later than 12 months after the end of the accounting year in question. (2) It is appropriate, as an exceptional measure for the accounting year 2006, to give Denmark a longer period for data delivery in order to allow that Member State to complete the renewal of the IT system used for processing the accountancy data collected for the purpose of determining the incomes of agricultural holdings. (3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 3(3) of Regulation (EEC) No 1915/83, for the accounting year 2006, the liaison agency in Denmark shall forward the farm returns to the Commission within a period of 18 months after the end of that accounting year. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 190, 14.7.1983, p. 25. Regulation as amended by Regulation (EC) No 1192/2005 (OJ L 194, 26.7.2005, p. 3).